           Case 1:21-cv-01991-ER Document 6 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMON JAQUEZ, on behalf of himself and all
others similarly situated,

                             Plaintiffs,
                                                                      ORDER
             v.
                                                                    21 Civ. 1991 (ER)
VENTUREBEAT, INC.,

                             Defendant.

RAMOS, D.J.

        On March 8, 2021, Ramon Jaquez brought this action against VentureBeat, Inc.

(“VentureBeat”) for violation of the Americans with Disabilities Act and related claims. Doc. 1.

VentureBeat was served on March 10, 2021 but has neither appeared nor responded to the

complaint. Doc. 5. Jaquez is therefore directed to submit a status report regarding the status of

the case by August 23, 2021.

       It is SO ORDERED.

Dated: August 16, 2021
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.
